Citation Nr: 0920802	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-31 073	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for degenerative joint disease of the 
right knee has been received.  

2.  Whether new and material evidence to reopen the claim for 
service connection for degenerative joint disease of the left 
knee has been received.  

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee

5.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.  

6.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953, 
and from April 1953 to April 1956.

In a rating decision dated in June 1988, the RO denied claims 
for service connection for degenerative joint disease of the 
right knee and of the left knee.  Although notified of the 
denial, the Veteran did not initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO denied claims for service connection for 
degenerative joint disease of the right knee, as well as 
degenerative joint disease of the left knee, right shoulder, 
and left shoulder (characterized as arthritis).  The Veteran 
filed a notice of disagreement (NOD) in March 2004, and the 
RO issued a statement of the case (SOC) in May 2004.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2004.

In November 2004, the RO continued the denial of each claim 
(as reflected in a supplemental SOC (SSOC)).

In March 2007, a Deputy Vice-Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

In March 2007, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  The 
AMC continued the denial of each claim (as reflected in a 
February 2009 SSOC), and returned these matters to the Board 
for further appellate consideration.  

The Board notes that, in response to the February 2009 SSOC, 
the Veteran requested an additional 30 days to submit 
evidence.  That period has since expired, and the Veteran has 
neither submitted additional evidence nor requested an 
additional period of time in which to do so.  

As regards characterization of the claims on appeal, the 
Board notes that, in the September 2003 rating decision and 
subsequent adjudications, the RO adjudicated claims for 
service connection for degenerative joint disease of the 
right knee and left knee on the merits, rather than as 
petitions to reopen.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claims for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate them on a de novo basis.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first 
decide whether new and material evidence to reopen the claims 
has been received-and, in view of the Board's favorable 
decision on the requests to reopen-the Board has 
characterized that portion of the appeal involving the right 
and left knees as encompassing the first four matters set 
forth on the title page.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1988 rating decision, the RO denied claims for 
service connection for degenerative joint disease of the 
right knee and the left knee.  Although notified of the RO's 
decision, the Veteran did not initiate an appeal.

3.  The evidence received since the June 1988 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate claims for service connection 
for degenerative joint disease of the right knee and left 
knee, and raises a reasonable possibility of substantiating 
each claim.

4.  Degenerative joint disease of the right knee was not 
shown in service or for many years thereafter, and the most 
persuasive  medical opinion evidence addressing whether there 
exists a medical nexus (or, relationship) between current 
degenerative joint disease of the right knee and service 
weighs against the claim.

5.  Degenerative joint disease of the left knee was not shown 
in service or for many years thereafter, and the most 
persuasive  medical opinion evidence addressing whether there 
exists a medical nexus between current degenerative joint 
disease of the left knee and service weighs against the 
claim.

6.  Degenerative joint disease of the right shoulder was not 
shown in service or for many years thereafter, and the most 
persuasive medical evidence addressing whether there exists a 
medical nexus between current degenerative joint disease of 
the right shoulder and service weighs against the claim.

7.  Degenerative joint disease of the left shoulder was not 
shown in service or for many years thereafter, and the most 
persuasive medical opinion evidence addressing whether there 
exists a medical nexus between current degenerative joint 
disease of the left shoulder and service weighs against the 
claim.


CONCLUSIONS OF LAW

1.  The June 1988 RO decision denying service connection for 
degenerative joint disease of the right knee is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).  

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
degenerative joint disease of the right knee are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The June 1988 RO decision denying service connection for 
degenerative joint disease of the left knee is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).  

4.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
degenerative joint disease of the left knee are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The criteria for service connection for degenerative 
joint disease of the right knee are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

6.  The criteria for service connection for degenerative 
joint disease of the left knee are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

7.  The criteria for service connection for degenerative 
joint disease of the right shoulder are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

8.  The criteria for service connection for degenerative 
joint disease of the left shoulder are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the petitions to reopen 
claims for service connection for degenerative joint disease 
of the right knee and left knee, the Board finds that all 
notification and development actions needed to fairly 
adjudicate these aspects of the  appeal have been 
accomplished.  

Regarding the claims for service connection, on the merits, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection for degenerative joint disease of the right and 
left knees, and degenerative joint disease of the right 
shoulder and left shoulder, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
September 2003 RO rating decision reflects the initial 
adjudication of the claims after issuance of the August 2003 
letter. 

Thereafter, an April 2007 post-rating letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the April 2007 
letter, and opportunity for the Veteran to respond, the 
February 2009 SSOC reflects readjudication of each claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the report of VA 
examination in January 2009.  Also of record and considered 
in connection with the appeal are various statements 
submitted by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with any of these 
claims is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service. 38 U.S.C.A. §§ 1110, 1131l 38 C.F.R. § 3.303(a). 
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137;  38 C.F.R. 
§§ 3.307, 3.309. 

A.  Petitions to Reopen

In the June 1988 rating decision, the RO denied claims for 
service connection for degenerative joint disease of the 
right knee and left knee because there was no evidence of an 
injury or disease in service.  The evidence then before the 
RO included service treatment records, VA outpatient 
treatment records, and a report of VA examination conducted 
in March 1988.  Although notified of the denial, the Veteran 
did not initiate an appeal of the decision.  Hence, the 
decision is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a claim for service 
connection for arthritis in both knees and both shoulders in 
June 2003.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the evidence received since the June 1988 decision is 
an August 2004 letter in which a VA medical professional 
states that the Veteran has degenerative joint disease of 
both knees and both shoulders, and that his previous exposure 
to "sub-temperature" while on active duty "may have 
contributed" to his severe degenerative joint disease as 
well as other factors.  

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since the evidence suggests that the Veteran's 
degenerative joint disease of the right knee and left knee 
may be associated with service, the evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 
While the opinion is far from dispositive, it does, at a 
minimum,  meet the low threshold for reopening the claim. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
degenerative joint disease of the right knee and left knee 
are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection Claims

The Board notes initially that the National Personnel Records 
Center (NPRC) indicated in response to a request for service 
personnel records, that the Veteran's file was fire related.  
The service treatment records were obtained and associated 
with the claims file prior to the 1973 fire at the NPRC.  
Nevertheless, the Board has a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt doctrine in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has considered the claims on appeal with these 
heightened duties in mind.  Here, however, the  absence of 
service personnel records is not determinative of any claim 
for service connection, on the merits.  As discussed below, 
the Board's decision on each of these matters essentially 
turns on the question of medical nexus between current 
disability and in-service injury or disease. 

Even if the Board was to accept, as credible, the Veteran's 
assertion of in-service cold injury, which is not shown in 
the service treatment records, no disability of either knee 
or either shoulder was diagnosed or noted in service.  The 
report of examination for service discharge in April 1956 
contains normal findings for all systems, and the first 
documented evidence of arthritis in the knees is in March 
1988, more than 30 years after the Veteran was discharged 
from active service.  The first record of treatment for 
arthritis of the shoulders appears in 1998.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Consistent with 
this evidence, the Board notes that the report of a March 
1988 VA examination reveals the Veteran's report that he had 
been experiencing pain in the knees for the "past 2 years," 
and that there was no known injury to either knee.  

The Board further notes that there are conflicting medical 
opinions that directly address the  question of whether there 
exists a medical relation between either knee disability or 
either shoulder disability and service (to include evidence 
that arthritis of was manifested to a compensable degree 
within the first post-service year).  It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence . See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992).   

While a letter from a VA medical professional dated in August 
2004 indicates her belief that previous exposure to "sub-
temperature" while on active duty "may have contributed" 
to his severe degenerative joint disease as well as other 
factors, this opinion is speculative, and is therefore not 
probative (persuasive evidence on the medical nexus evidence.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  Opinions 
expressed in terms of "may" also imply "may not" and hence, 
are not helpful in resolving the medical nexus question.  Id.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

By contrast, the Board notes the more definitive opinion 
obtained on VA examination in January 2009.  The examination 
report reveals diagnoses of right shoulder tendonitis, a left 
shoulder rotator cuff tear following a fall in 2006, right 
knee total arthroplasty secondary to osteoarthritis, and left 
knee minimal osteoarthritis.  The examiner noted that the 
Veteran had no episodes of frostbite that he was aware of, 
and that he had no medical problems with his shoulders or 
knees in the service that he was aware of.  It was the 
examiner's opinion that "none of these are related to, 
caused by, or worsened by cold exposure while he was in the 
service from 1951 to 1956."  As this opinion was clearly 
based on both examination of the Veteran and consideration of 
his documented medical history and assertions, and supported 
by stated rationale, the Board finds this opinion probative 
of the medical nexus question.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Hence, the most persuasive medical opinion 
evidence weighs against the claims.

In addition to the medical evidence, in adjudicating the 
claims for service connection, the Board has considered the 
assertions advanced by the Veteran and by his representative, 
on his behalf.  However, as indicated above, these claims 
turn on the question of on the question of medical 
relationship between diagnosed disability and service 
(medical etiology)-a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the Veteran nor his representative 
is shown to be other than a layperson without appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for degenerative joint disease of the right knee, 
of the left knee, of the  right shoulder and of the left 
shoulder must be denied.  In arriving at the decision to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for degenerative 
joint disease of the right knee has been received, the appeal 
is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for degenerative 
joint disease of the left knee has been received, the appeal 
is granted.

Service connection for degenerative joint disease of the 
right knee is denied.  

Service connection for degenerative joint disease of the left 
knee is denied.  

Service connection for degenerative joint disease of the 
right shoulder is denied.  

Service connection for degenerative joint disease of the left 
shoulder is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


